UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1040




JAMES FRANK TRIANA,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-092-485)


Submitted:   July 26, 2004                 Decided:   August 18, 2004


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Roberto Matus, LAW OFFICES OF ROBERTO MATUS, PA, Miami, Florida,
for Petitioner.   Peter D. Keisler, Assistant Attorney General,
Linda S. Wendtland, Assistant Director, Shelley R. Goad, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James Frank Triana, a native and citizen of Colombia,

petitions for review of an order of the Board of Immigration

Appeals affirming, without opinion, the immigration judge’s denial

of asylum and withholding of removal, in accordance with 8 C.F.R.

§ 1003.1(e)(4) (2004).       For the reasons discussed below, we deny

the petition for review.

           Triana   asserts       that    his    testimony   was    credible   and

corroborated,    and   was   therefore          sufficient   to    establish   his

eligibility for asylum.           To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he   presented    was     so    compelling    that      no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                       We have

reviewed the evidence of record and conclude that Triana fails to

show that the evidence compels a contrary result.

           Accordingly,      we    deny    the    petition   for    review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  PETITION DENIED




                                     - 2 -